Citation Nr: 1412496	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-23 130	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for ankylosing spondylitis 
(Marie-Strumpel) of both sacroiliac joints.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to November 1975.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim for a higher rating for his low back disability, the Veteran testified at a hearing at the RO in February 2013 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

In his hearing testimony, the Veteran indicated that he had not worked since 1991 and that he was unemployable primarily because of his low back disability at issue in this appeal.  He therefore raised a derivative claim of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Since that hearing, in a May 2013 rating decision, the RO has denied this derivative TDIU claim.  It is nonetheless before the Board, however, since in Rice the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that a claim of entitlement to a TDIU is part and parcel of an increased-rating claim when the claim is expressly raised by the Veteran or reasonably raised by the record.  A claim for a TDIU is, in essence, a claim for an increased rating.  See Norris v. West, 12 Vet. App. 413, 420 (1999).  The Court has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice, 22 Vet. App. at 453.  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased-compensation claims apply to a TDIU claim).


Entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met).  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

So the Board is additionally assuming jurisdiction over this derivative TDIU claim.  Both this claim and the underlying claim for a higher rating for the low back disability require further development before being decided on appeal, however, so the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

In other testimony during his February 2013 Travel Board hearing, the Veteran's representative requested that the Board hold the record open for 30 additonal days to obtain relevant records from the Social Security Administration (SSA).  To date, though, the SSA's decision concerning the Veteran's claim with this other Federal agency and the records considered in deciding his claim have not been submitted or otherwise obtained and associated with the claims file for consideration in this appeal.  VA is required to try and obtain these SSA records, given their noted relevance.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the Federal Circuit Court acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit Court rejected the appellant's argument in Golz that SSA records are always relevant and that VA always is required to obtain them.  The Federal Circuit Court defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id., at 1321  . The Federal Circuit Court made clear that, "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit Court therefore concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant." Id., at 1323.  There is indeed this required indication in this particular instance.

Also during the hearing, the Veteran indicated there were pertinent VA medical records therefore also needing to be obtained and associated with the claims file for consideration.  38 C.F.R. § 3.159(c)(2) (2013).

As well, the Veteran testified that medication recently had been prescribed to treat his litany of low back symptoms and that he had been issued a back brace.  He said a doctor had informed him that his back had deteriorated 38 to 40 percent or more.  This is tantamount to alleging this service-connected disability has worsended since it was last examined in March 2010.  When a Veteran claims that his condition is worse than when originally rated or last examined, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him a new examination.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain from the SSA records concerning this appellant's claim for disability benefits from this other Federal agency, as well as the medical records relied on in deciding his claim.  38 C.F.R. § 3.159(c)(2).  If the RO/AMC cannot locate these records, then specifically document the attempts that were made to obtain them and explain in writing why further attempts to locate or obtain these records would be futile.  The RO/AMC must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it 

will take with respect to the claims.  The claimant then must be given an opportunity to respond.  38 C.F.R. § 3.159(e)(1).

2.  Also obtain all outstanding records pertaining to treatment of the Veteran's low back disability.  The Board is particularly interested in obtaining complete copies of his VA medical treatment records.  The amount of effort needed to be expended in trying to obtain records depends on who has custody of them; if they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  So make as many attempts to obtain these records as this VA regulation requires, again, depending on who has custody of them.  Also appropriately notify the Veteran if unable to obtain the identified records.  38 C.F.R. § 3.159(e)(1).

3.  Upon receipt of all additional records, schedule a VA spine examination reassessing the severity of the service-connected ankylosing spondylitis (Marie-Strumpel), of both sacroiliac joints.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner must identify all symptoms referable to this service-connected disability.  The examiner should conduct range-of-motion testing of the lumbar spine (expressed in degrees).  The examiner should describe any functional loss due to pain or painful motion, weakness, premature or excess fatigability, and incoordination, including especially during prolonged or repetitive activity or when the Veteran's symptoms are most problematic (i.e., during "flare ups").  If there is indication of intervertebral disc disease related to or associated with this service-connected low back disability, then the examiner should also indicate the frequency and duration of any incapacitating episodes during the past 12 months (meaning acute signs and symptoms of this disease requiring bed rest prescribed by a physician and treatment by a physician).

As well, the examiner should provide an opinion as to the extent this service-connected low back disability would have on the Veteran's ability to obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison, when also consider all other service-connected disabilities, his level of education, prior work experience and training, but not his age and disabilities that are not service connected.

It is most essential the examiner provide explanatory rationale for all opinions, if necessary citing to specific evidence in the file supporting conclusions.

If any opinion cannot be provided without resorting to mere speculation, the examiner should so state but also provide underlying rationale for why the requested opinion could not be provided without resorting to mere speculation.  So simply saying a response is not possible will not suffice.

4.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his represenative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of these claims.


The Veteran and his representative have the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

